DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/12/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given (see the attached communication) by Jadran Adrian Mihailovic (Reg. No. 57,874) on 03/01/2022.
The application has been amended as follows:
Claim 14 dated 11/12/2021 is amended by replacing Claim 14 with:
-- The high-voltage FET of claim 1, wherein the plurality of plugs are disposed away from a recess in the interconnect.--
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a high-voltage field effect transistor comprising a contact footprint of a source region or a drain region including a plurality of contact regions, an interconnect coupled to the contact at a via footprint region, and a plurality of plugs with center axes of individual plugs disposed away from a center axis of the via footprint region, wherein, for individual contact regions, a location of the plurality of plugs with respect to their corresponding via footprint region alternates along a same contact footprint from one contact region to another contact region in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a high-voltage field effect transistor comprising a contact footprint of a source region or a drain region including a plurality of  wherein, for individual contact regions, a location of the plurality of plugs with respect to their corresponding via footprint region alternates along a same contact footprint from one contact region to another contact region in combinations with other claim limitations as required by claim 15.
The dependent claims 2-12, 14, and 16-20 are allowable by virtue of the dependence upon the claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891